DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-27 of U.S. Patent No. 11,307,196. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the currently patented claims expressly recite the same subject matter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ both device and methods, as recited in both sets of claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wardlaw (US 2008/0187466)
Regarding claim 1, Wardlaw discloses an apparatus for determining a property of a biological sample (abstract), the apparatus comprising:
a sample carrier that comprises a plurality of regions configured to house the sample (Fig. 8C, par [0046]), the plurality of regions:
having upper and lower surfaces (Fig. 8C, par [0046]),
having respective heights between the upper and lower surfaces that are different from each other (step 46) (Fig. 8C, par [0046]), and
being configured such that cells within the biological sample form a monolayer (rouleaux) of cells within the plurality of regions of the sample carrier (par [0055]),
the monolayer within respective regions of the sample carrier having respective, different densities from each other, due to the respective regions of the sample carrier having respective heights that are different from each other (par [0056]);
a microscope configured to acquire microscopic images of each of the plurality of regions (par [0055][0056]); and
a computer processor configured to:
perform measurements upon cell types that have a relatively high density upon microscopic images of a region of the sample chamber having a relatively low height (par [0056]),
and
perform measurements upon cell types that have a relatively low density upon microscopic images of a region of the sample chamber having a relatively great height (par [0056]).
Wardlaw teaches that “If, for example, the WBC population within the sample was abnormally high, a chamber 12 region having a through-plane thickness of 20 microns may have more than an optimal number of WBC's for evaluative techniques such as counting. Changing to a field of smaller volume would decrease the number of WBC's and therefore facilitate the analysis at hand.” (par [0056]). A chamber having a field of smaller volume means a chamber having a relatively lower height. Thus, Wardlaw teaches perform measurements upon cell types that have a relatively high density upon microscopic images of a region of the sample chamber having a relatively low height (par [0056]).
Wardlaw also teaches that “On the other hand, if the WBC population within the sample was abnormally low, a chamber 12 region having a through-plane thickness of 20 microns may have less than an optimal number of WBC's for evaluative purposes. Changing to a field of larger volume would increase the number of WBC's and likewise facilitate the analysis at hand.” (par [0056]). A field of larger volume means a chamber having a relatively greater height. Thus, Wardlaw teaches perform measurements upon cell types that have a relatively low density upon microscopic images of a region of the sample chamber having a relatively great height (par [0056]).
Regarding claim 10, Wardlaw teaches a method for determining a property of a biological sample (abstract), the method comprising:
placing the sample into a sample carrier that comprises a plurality of regions (par [0055]), the plurality of regions:
having upper and lower surfaces (Fig. 8C, par [0046]),
having respective heights between the upper and lower surfaces that are different from each other (Fig. 8C, par [0046]), and
being configured such that cells within the biological sample form a monolayer of cells within the plurality of regions of the sample carrier (par [0055]),
the mono layer within respective regions of the sample carrier having respective, different densities from each other, due to the respective regions of the sample carrier having respective heights that are different from each other (par [0056]);
acquiring microscopic images of each of the plurality of regions (par [0055]); and
using a computer processor:
performing measurements upon cell types that have a relatively high density upon microscopic images of a region of the sample chamber having a relatively low height (par [0056]); and
performing measurements upon cell types that have a relatively low density upon microscopic images of a region of the sample chamber having a relatively great height (par [0056]).
Wardlaw teaches that “If, for example, the WBC population within the sample was abnormally high, a chamber 12 region having a through-plane thickness of 20 microns may have more than an optimal number of WBC's for evaluative techniques such as counting. Changing to a field of smaller volume would decrease the number of WBC's and therefore facilitate the analysis at hand.” (par [0056]). A chamber having a field of smaller volume means a chamber having a relatively lower height (par [0056]). Thus, Wardlaw teaches perform measurements upon cell types that have a relatively high density upon microscopic images of a region of the sample chamber having a relatively low height (par [0056]).
Wardlaw also teaches that “On the other hand, if the WBC population within the sample was abnormally low, a chamber 12 region having a through-plane thickness of 20 microns may have less than an optimal number of WBC's for evaluative purposes. Changing to a field of larger volume would increase the number of WBC's and likewise facilitate the analysis at hand.” (par [0056]). A field of larger volume means a chamber having a relatively greater height (par [0056]). Thus, Wardlaw teaches perform measurements upon cell types that have a relatively low density upon microscopic images of a region of the sample chamber having a relatively great height (par [0056]).
Regarding claim 3 and 12, Wardlaw discloses that wherein an area of each of the regions of the sample carrier that is configured to be imaged by the microscope is less than 400 square millimeters (par [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-9, 11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw (US 2008/0187466)
Regarding claim 2 and 11, Wardlaw discloses that wherein a height of a lowest region of the sample chamber that is configured to house the sample is about 20 micrometers (par [0055]). It would have been obvious to one of ordinary skill in the art to optimize the height of the sample chamber by routine experimentation.
Regarding claim 4 and 13, Wardlaw discloses that wherein the biological sample includes a blood sample (par [0026]), and wherein the computer processor is configured:
to perform one or more measurements upon red blood cells upon microscopic images of a region of the sample chamber having a height (par [0026]), and
to perform one or more measurements upon white blood cells upon microscopic images of a region of the sample chamber having another height (par [0026]).
Wardlaw also teaches measuring high density cells with a chamber having relatively low height and measuring low density cells with a chamber having relatively greater height (par [0056]). Since, red blood cees has higher density and white blood cell has lower density (par [0005]), Wardlaw fairly suggests to one of ordinary skill in the art to perform one or more measurements upon red blood cells upon microscopic images of a region of the sample chamber having a relative low height, and perform one or more measurements upon white blood cells upon microscopic images of a region of the sample chamber having a relatively great height.
Regarding claim 5 and 14, Wardlaw fairly suggests that  wherein the computer processor is configured to perform one or more measurements upon red blood cells upon microscopic images of the region of the sample chamber having the relatively low height (par [0026]), by performing one or more measurements selected from the group consisting of: mean corpuscular hemoglobin (MCH), mean corpuscular volume (MCV), red blood cell distribution width (RDW), red blood cell morphologic feature detection, and red blood cell abnormality detection (par [0057]).
Regarding claim 6 and 15, Wardlaw teaches that wherein the computer processor is configured to perform a white blood cell count upon the microscopic images of the region of the sample chamber having the relatively great height (par [0056]).
Regarding claim 7 and 16, Wardlaw teaches that wherein the computer processor is configured to perform white blood cell differentiation upon microscopic images of a region of the sample chamber having the relatively great height (par [0056]).
Regarding claim 8 and 17, Wardlaw teaches that wherein the computer processor is configured to perform one or more measurements upon platelets upon microscopic images of the region of the sample chamber having the relatively low height (par [0005][0055]).
Regarding claim 9 and 18, Wardlaw fairly suggests that wherein the computer processor is configured to perform the one or more measurements upon platelets by performing one or more measurements selected from the group consisting of: a platelet count, platelet classification, and platelet volume (par [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797